DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (USPN 9259627) in view of Smith (USPN 6277032).
	Regarding claim 1, Myers et al. discloses a club head having a body and weight assembly. The body has an outer surface wherein a recessed channel is defined in the outer surface.  The weight assembly includes a weight, cover, and fastener.  The weight 300 is at least partially disposed within the recessed channel and configured to slide therein.   The cover 350 has a first end and an opposite second end.  Myers et al. does not disclose the cover having a projection or a fastener.  Myers et al. discloses a projection 355 being on the club head and a chamber 354 being on the cover to receive the projection.  The arrangement allows for the cover to be closed flush to the club head body.  Though the arrangement is reversed from that claimed by the applicant, the arrangement of the projection and chamber does not change its operation.  Therefore, one having ordinary skill in the art would have found the arrangement of the projection 356 for securing the cover close.  Both the projection of Myers et al. and the fasteners of Smith both secure the cover to the club head body; therefore, one having ordinary skill in the art would have found it obvious to use fasteners in substitution of the projection, as taught by Smith, in order to retain the cover in the closed position.
	Regarding claim 10, Myers et al. discloses the club head being a metalwood-type.
Claims 11-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (USPN 9623302).
	Regarding claim 11, Myers et al. discloses a club head having a body and weight assembly. The body has an outer surface wherein a recessed channel is defined in the outer surface.  The weight assembly includes a weight, cover, and fastener.  The weight 50 is disposed at an end of the cover (See Figures 3-7).   The cover 100 has a first end and an opposite second end and a fastener 60 mounted on a first end of the cover.  Myers et al. discloses a projection 20 being on the club head and a recess 120 being on the cover to receive the projection.  The arrangement allows for the cover to be closed flush to the club head body.  Though the arrangement is reversed from that claimed by the applicant, the arrangement of the projection and recess does not change its operation.  Therefore, one having ordinary skill in the art would have found the arrangement of the projection on the cover and recess mating with the projection of the cover to be an obvious rearrangement of parts.  

	Regarding claim 13, Myers et al. discloses the weight being removable. 
	Regarding claim 17, Myers et al. discloses a club head having a body and weight assembly. The body has an outer surface wherein a recessed channel is defined in the outer surface.  The weight assembly includes a weight, cover, and fastener.  The weight 250 is slideable disposed in the cover (See Figures 8-14).   The cover 100 has a first end and an opposite second end and a fastener 60 mounted on a first end of the cover.  Myers et al. also discloses the weight within the recessed channel between the first and second ends being indirectly retained by the fastener being that the weight is on the cover and cover is secured to the club head body.  Myers et al. discloses a projection 20 being on the club head and a recess 120 being on the cover to receive the projection.  The arrangement allows for the cover to be closed flush to the club head body.  Though the arrangement is reversed from that claimed by the applicant, the arrangement of the projection and recess does not change its operation.  Therefore, one having ordinary skill in the art would have found the arrangement of the projection on the cover and recess mating with the projection of the cover to be an obvious rearrangement of parts.  
	 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10926143. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application claims the recessed channel having a chamber.  Though not claimed in claim 1 of US Patent 10926143, claim 2 of US Patent 10926143 claims one or more chambers in the recessed channel and the cover having a projection.  In light of the above, claim 1 of the instant application would obvious by claims 1 and 2 of US Patent 10926143.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10926143 in view of Myers et al. (USPN 9259627). US Patent 10926143 claims all the limitations except for the club head being a metalwood.  Myers et al. discloses a wood-type club head having a recessed channel, weight, and cover wherein the club head can be drivers, fairway wood, hybrids, that are composed of metals and/or composites.  One having ordinary skill in the art would have found it obvious to have the club head being a metal wood, as taught by Myers et al., in order to optimize the inertia generated by the club head to that desired by the user.
Allowable Subject Matter
Claims 2-9, 14-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711